t c memo united_states tax_court robert f lain petitioner v commissioner of internal revenue respondent docket no filed date robert f lain pro_se thomas gilson hodel for respondent memorandum findings_of_fact and opinion haines judge this case arises from a petition for redetermination filed in response to a notice_of_deficiency issued to petitioner for and years at issue respondent determined the following deficiencies and additions to petitioner’s federal_income_tax year deficiency additions to tax sec_6651 sec sec_6651 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the issues for decision are whether petitioner failed to report income from his oilfield service business for the years at issue whether petitioner’s failure_to_file federal_income_tax returns for the years at issue was fraudulent within the meaning of sec_6651 whether the sec_6651 addition_to_tax applies to petitioner’s failure to pay for the years at issue and whether the 1all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar sec_6654 addition_to_tax applies to petitioner’s failure to pay estimated_tax for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed his petition he lived in wyoming petitioner is self-employed in the oilfield industry and has spent most of the last years working in environmental cleanup and drilling supervision petitioner charges a daily rate for his services during the years at issue petitioner provided services to vendors under the names la phoenix research la phoenix and white stone petitioner testified that la phoenix and white stone were trusts but did not provide any trust documents to corroborate his testimony 2respondent has conceded that the sec_6651 addition_to_tax does not apply for further respondent argues that if the court does not find petitioner liable for the addition_to_tax pursuant to sec_6651 for the years at issue the court should find petitioner liable in the alternative for the sec_6651 addition_to_tax for the years at issue 3on brief petitioner argues that he signed the stipulation of facts under duress and objects to including the stipulation of facts in the record petitioner has not presented any evidence to support this argument stipulations are generally treated as conclusive admission s rule e however we will disregard stipulations where the facts as stipulated are clearly contrary to facts disclosed by the record 66_tc_312 these circumstances are not present here in and petitioner maintained a checking account with the christian patriot association christian patriot christian patriot operated what is known as a warehouse banking scheme in oregon under this scheme christian patriot commingled funds from various clients in a single bank account for the purpose of concealing the sources of such funds from to petitioner and his wife amelia lain maintained two checking accounts with citco federal credit_union during the years at issue petitioner used multiple addresses for his bank accounts and billing petitioner did not keep books_and_records of amounts received for his services under his own name la phoenix or white stone during the years at issue as a result the internal_revenue_service irs used the specific item method to reconstruct petitioner’s income for the years at issue as part of this process the irs issued summonses to banks and other third parties petitioner tried to block irs efforts through a petition to quash summons or grant a motion for evidentiary hearing petition to quash filed on date in the u s district_court for the district of wyoming district_court on date the district_court denied petitioner’s motion to quash holding that his argument was utterly meritless the irs third-party summonses revealed the following payments for services rendered enron oil gas co paid la phoenix dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively jordan drilling fluids inc paid petitioner dollar_figure in cross timbers operating co paid la phoenix and white stone a combined dollar_figure dollar_figure and dollar_figure in and respectively ultra resources inc paid white stone dollar_figure dollar_figure and dollar_figure in and respectively alpine operating co llc paid white stone dollar_figure in eog resources inc paid white stone dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively infinity oil gas of wyoming inc paid white stone dollar_figure in burlington resources inc paid white stone dollar_figure in xto energy inc paid white stone dollar_figure and dollar_figure in and respectively andarko petroleum corp paid white stone dollar_figure dollar_figure and dollar_figure in and respectively and cabot oil gas corp paid white stone dollar_figure in petitioner does not dispute the authenticity of these payments petitioner is familiar with tax_return filing_requirements and has filed federal tax returns and paid taxes for years before the years at issue nonetheless for the years at issue petitioner did not file federal_income_tax returns or make any estimated_tax payments for himself la phoenix or white stone petitioner also did not file a federal_income_tax return for the irs prepared a substitute for return pursuant to sec_6020 for each of the years at issue the notice_of_deficiency was issued on date and petitioner timely filed his petition opinion i petitioner’s income the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are incorrect rule a sec_61 defines gross_income to include all income from whatever source derived the specific item method is an indirect method of income reconstruction that consists of evidence of specific amounts of income received by a taxpayer and not reported on the taxpayer’s return 56_tc_297 it is well settled that taxpayers are required to report every item_of_income received and maintain records to establish the correct amounts of income deductions and credits required to be shown on their tax returns 92_tc_661 petitioner failed to maintain books_and_records to establish income thus respondent was justified in using the specific item method of proof to determine petitioner’s tax_liabilities for the years at issue see estate of beck v commissioner t c pincite t here is no restriction on the method or theories by which respondent may test his views that unreported income exists provided they are reasonably calculated to disclose the presence or absence of unreported income the court_of_appeals for the tenth circuit to which an appeal in this case would lie has determined that a presumption of correctness generally attaches to a deficiency determination when the commissioner establishes a timely assessment of the tax due supported by a minimal evidentiary foundation see 948_f2d_1188 10th cir the commissioner’s burden requires the introduction of substantive evidence demonstrating that the taxpayer received unreported income id this presumption of correctness permits judgment in the commissioner’s favor unless the taxpayer produces substantial evidence overcoming it id petitioner concedes that he performed services for and charged a daily rate to various vendors in the oilfield industry during the years at issue under his own name la phoenix and white stone respondent has presented documents from these vendors providing the amounts and years of payments made to petitioner la phoenix and white stone petitioner does not dispute the authenticity of these documents rather petitioner sets forth a series of frivolous and misguided arguments regarding this court’s jurisdiction the burden_of_proof and obstruction of justice petitioner’s only authority for his arguments is a convoluted reading of various provisions of the internal_revenue_code the internal_revenue_manual and cases cited out of context petitioner has never raised a reasonable dispute with respect to the income reported by third parties for the years in issue accordingly respondent has established a presumption of correctness through clear_and_convincing evidence of petitioner’s unreported income and petitioner has failed to present any evidence to overcome it we therefore sustain respondent’s determinations with respect to petitioner’s deficiencies for the years at issue ii additions to tax the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id the commissioner has the burden_of_proof by clear_and_convincing evidence with respect to a determination of fraud see sec_7454 rule b a sec_6651 f --failure to file petitioner did not file tax returns or pay taxes including estimated_taxes for the years at issue sec_6011 and sec_6012 require every individual who has gross_income in excess of certain amounts for a taxable_year to file an income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a timely return equal to of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which such failure continues not exceeding in the aggregate if however the failure_to_file any return is fraudulent sec_6651 imposes an increased addition_to_tax equal to of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which such failure continues not exceeding in the aggregate instead of the maximum addition under sec_6651 respondent has determined that petitioner’s failures to file for the years at issue were fraudulent in ascertaining whether petitioner’s failure_to_file was fraudulent under sec_6651 the court considers the same elements that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 102_tc_632 those two elements of fraud are the existence of an underpayment and fraudulent intent with respect to some portion of the underpayment see petzoldt v commissioner t c pincite the existence of an underpayment is not in question here because we have determined that respondent has presented clear_and_convincing evidence of petitioner’s unreported income petitioner has not overcome respondent’s presumption of correctness and petitioner has failed to pay taxes for the years at issue fraudulent intent is a question of fact that must be considered on the basis of an examination of the entire record and petitioner’s entire course of conduct id fraud is never presumed and must be established by independent evidence of fraudulent intent id courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 they include failing to file income_tax returns understating income failing to maintain adequate_records concealing income or assets failing to cooperate with tax authorities asserting frivolous arguments and objections to the tax laws lack of credibility in testimony and failing to make estimated_tax payments see id 91_tc_874 86_tc_1253 no single factor is necessarily sufficient to establish fraud niedringhaus v commissioner t c pincite however the existence of several indicia may constitute persuasive circumstantial evidence of fraud see id petzoldt v commissioner t c pincite we now address these badges_of_fraud with respect to the instant case failing to file tax returns a taxpayer's filing of income_tax returns in prior years is evidence that the taxpayer was aware of his or her obligation to file returns petzoldt v commissioner t c pincite failure_to_file income_tax returns even over an extended period does not per se establish fraud 75_tc_1 coulter v commissioner tcmemo_1992_224 however an extended pattern of failing to file income_tax returns may be persuasive circumstantial evidence of fraud 544_f2d_883 5th cir aff’g tcmemo_1975_368 grosshandler v commissioner t c pincite further when a taxpayer’s failure_to_file for several years is viewed in the light of his or her previous filing of income_tax returns for prior years the taxpayer’s nonfiling weighs heavily against him or her because the taxpayer is aware of the requirement 84_tc_405 petitioner was familiar with tax_return filing_requirements during the years at issue and has filed federal tax returns and paid taxes for previous years therefore this factor weighs heavily against petitioner understating income consistent failure to report substantial amounts of income over a number of years is standing alone highly persuasive evidence of fraudulent intent see temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir see also 348_us_121 petitioner failed to report taxable_income for the years at issue therefore this factor weighs against petitioner failing to maintain adequate_records petitioner failed to maintain books_and_records of amounts received for his services rendered during the years at issue under his name la phoenix or white stone therefore this factor weights against petitioner concealing income or assets in and petitioner participated in the christian patriot warehouse banking scheme therefore petitioner attempted to conceal income or assets in and further throughout the years at issue petitioner operated his business through la phoenix and white stone petitioner has not presented any business reason for doing so a nominee is an entity or individual who holds bare_legal_title to assets owned by another entity or individual see 211_f3d_280 5th cir criner v commissioner tcmemo_2003_328 beck v commissioner tcmemo_2001_270 placing title to assets in the name of a nominee evidences a taxpayer’s fraudulent intent see leggett v commissioner tcmemo_1999_100 aff’d without published opinion 221_f3d_1357 11th cir therefore this factor weighs against petitioner failing to cooperate with tax authorities petitioner did not cooperate with respondent’s investigations in fact petitioner filed the petition to quash an action the district_court described as utterly meritless therefore this factor weighs against petitioner asserting frivolous arguments as discussed above petitioner’s arguments are frivolous irrelevant and otherwise totally lacking in merit therefore this factor weighs against petitioner lack of credibility of the taxpayer's testimony petitioner presented frivolous arguments at trial therefore this factor weighs against petitioner failing to make estimated_tax payments petitioner did not make any estimated_tax payments for the years at issue therefore this factor weighs against petitioner considering all of the facts and circumstances we find that respondent has proved by clear_and_convincing evidence that petitioner’s failure_to_file income_tax returns for the years at issue was fraudulent accordingly petitioner is liable for the sec_6651 addition_to_tax for each of the years at issue b sec_6651 --failure to pay sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the addition is calculated as of the amount shown as tax on the tax_return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of if the amount_required_to_be_shown_as_tax on the return is less than the amount actually shown on the return the addition_to_tax is calculated by reference to the lesser amount see sec_6651 for purposes of computing the sec_6651 addition for any month the amount of tax_shown_on_the_return is reduced by the amount of any part of the tax paid before the beginning of the month and by the amount of any credit against the tax which may be claimed on the return see sec_6651 the addition_to_tax under sec_6651 applies only if an amount of tax is shown on a return 127_tc_200 aff’d 521_f3d_1289 10th cir substitutes for returns filed by the irs under 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs see sec_6651 sec_6020 are treated as returns for sec_6651 purposes see sec_6651 petitioner concedes that he did not pay the amount shown as tax on any of his returns on or before the date prescribed therefore respondent’s burden of production under sec_7491 with respect to the sec_6651 addition_to_tax has been satisfied petitioner neither argued nor established reasonable_cause for this failure consequently petitioner has not met his burden of persuasion and respondent’s determinations are sustained c section 6654--failure to pay estimated_tax a taxpayer generally has an obligation to pay estimated income_tax for a particular year only if he or she has a required_annual_payment for that year see sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of the tax for such year or of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding tax_year see sec_6654 if the taxpayer did not file a return for the preceding year then clause does not apply id because he did not file a federal tax_return for the year preceding each year at issue petitioner’s required_annual_payment for each year at issue is equal to of his tax for each of those years we have sustained respondent’s determination that petitioner had a federal_income_tax liability for each of the years at issue petitioner does not dispute that he did not make any estimated_tax payments for the years at issue therefore respondent’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax has been satisfied petitioner neither argued nor established any of the defenses enumerated in sec_6654 because petitioner has not met his burden of persuasion respondent’s determinations are sustained the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
